  Case 15-26351         Doc 44     Filed 03/05/19 Entered 03/05/19 09:40:20              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-26351
         ERICKA GUZMAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/31/2015.

         2) The plan was confirmed on 10/13/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/25/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,770.00.

         10) Amount of unsecured claims discharged without payment: $20,996.10.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-26351              Doc 44          Filed 03/05/19 Entered 03/05/19 09:40:20                     Desc Main
                                               Document Page 2 of 3



Receipts:

          Total paid by or on behalf of the debtor                      $8,172.00
          Less amount refunded to debtor                                    $0.00

NET RECEIPTS:                                                                                              $8,172.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                          $3,810.00
    Court Costs                                                                        $0.00
    Trustee Expenses & Compensation                                                  $374.35
    Other                                                                              $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,184.35

Attorney fees paid and disclosed by debtor:                           $190.00


Scheduled Creditors:
Creditor                                                Claim         Claim            Claim       Principal      Int.
Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN AIRLINES C U                     Unsecured         394.00           NA              NA            0.00       0.00
ASSOCIATES IN DIGESTIVE DISEASE           Unsecured         261.23           NA              NA            0.00       0.00
BMW FINANCIAL SERVICES                    Secured              NA           0.00            0.00           0.00       0.00
BMW FINANCIAL SERVICES                    Unsecured     25,000.00     15,670.20        15,670.20      3,068.81        0.00
CAVALRY SPV I                             Unsecured      1,597.00       1,277.80        1,277.80        250.24        0.00
COMENITY BANK                             Unsecured         208.33           NA              NA            0.00       0.00
COMENITY BANK                             Unsecured      2,094.02            NA              NA            0.00       0.00
Convergent Outsourcing                    Unsecured         859.39           NA              NA            0.00       0.00
DIVERSIFIED ADJUSTMENT SERVICE            Unsecured         694.00           NA              NA            0.00       0.00
Gottlief Memorial Hospital Payment Addr   Unsecured      1,201.06            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE                  Unsecured         120.70           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE                  Unsecured            NA           0.00            0.00           0.00       0.00
INTERNAL REVENUE SERVICE                  Priority       1,901.00           0.00            0.00           0.00       0.00
MEDICAL BUSINESS BUREAU                   Unsecured          72.00           NA              NA            0.00       0.00
MIDLAND FUNDING                           Unsecured         388.00        388.62          388.62          76.11       0.00
PERSONAL FINANCE CO LLC                   Unsecured      1,283.00       1,283.00            0.00        251.26        0.00
PRA RECEIVABLES MGMT                      Unsecured         777.00        777.38          777.38        152.24        0.00
QUANTUM3 GROUP LLC                        Unsecured            NA         965.02          965.02        188.99        0.00
TD BANK USA                               Unsecured      2,542.10           0.00            0.00           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-26351         Doc 44      Filed 03/05/19 Entered 03/05/19 09:40:20                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,079.02          $3,987.65              $0.00


Disbursements:

         Expenses of Administration                             $4,184.35
         Disbursements to Creditors                             $3,987.65

TOTAL DISBURSEMENTS :                                                                        $8,172.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
